EXHIBIT 10.1

AGENUS INC.

2004 EXECUTIVE INCENTIVE PLAN, AS AMENDED

PURPOSE OF PLAN

To provide additional incentive for key executives to contribute to the success
of the Company. The Plan provides significant and competitive incentive awards
which relate to the achievement of corporate objectives and individual
performance goals. This, in turn, promotes and protects the interests of
stockholders and enhances the Company’s ability to attract, retain, motivate and
compensate our employees.

AWARD FUND

The total bonus award fund for each performance year will be established by the
Compensation Committee of the Board of Directors at the end of each performance
year upon the recommendation of the Chief Executive Officer.

As used herein, the “performance year” shall mean the calendar year for which
performance is measured, and with respect to which a bonus may be paid, if
earned.

The Compensation Committee’s decision to make payment following the end of each
performance year will reflect an assessment of the Company’s and individual’s
performance against key milestones/objectives established for the performance
year.

ELIGIBILITY FOR PARTICIPATION

The Compensation Committee determines initial eligibility of executives in the
Plan. However, to be eligible, executives must be in good standing and not be
eligible to participate in any other annual incentive plan of the Company.

Eligibility and the criteria for eligibility for participation in the Plan are
not automatic from one year to the next, and may be amended, suspended, or
terminated by the Compensation Committee .

PERFORMANCE OBJECTIVES

Incentive awards will be based upon the achievement of corporate objectives and
individual performance goals. It is the responsibility of the Chief Executive
Officer and the Executive Operating Committee (EOC) to recommend to the
Compensation Committee strategic goals, develop budgets, and formulate action
plans in concurrence with their respective management and staff. Based on plans,
managers and employees are responsible for documenting agreed upon goals,
targets and priorities using the performance management system, forms and
timetables as deemed appropriate.

The Compensation Committee, taking into account the recommendations of the Chief
Executive Officer, shall then approve the performance objectives for each
performance year.



--------------------------------------------------------------------------------

TARGETED INCENTIVE AWARD OPPORTUNITY

Targeted incentive awards shall be approved by the Compensation Committee for
each participant, and will typically range from 20% to 50% of base salary,
reflecting the participant’s position and other factors determined in the
discretion of the Compensation Committee.

Targeted incentive award levels are subject to review each year by the
Compensation Committee of the Board of Directors to ensure they remain
competitive and consistent with Plan objectives.

DETERMINATION OF ACTUAL INCENTIVE PAYMENTS

Awards may potentially pay from 0% to 200% of a participant’s target as
established by the Compensation Committee. Actual payment shall be based on the
extent to which Agenus’ corporate objectives/milestones and other performance
factors are achieved. In general, awards are subject to a determination by the
Compensation Committee following the close of the performance year of the extent
to which the pre-established performance goals have been achieved. At the
recommendation of the Chief Executive Officer, or upon the committee’s own
initiative, awards may be adjusted by the Compensation Committee to recognize
individual goal attainment and performance that contributed to the achievement
of corporate objectives/milestones. The Compensation Committee may, at its
discretion deliver all or a portion of the annual award in Company stock in lieu
of cash. Except as otherwise provided by the Committee, awards settled in shares
shall be settled by delivery of the number of shares determined at the time of
payment that have a fair market value equal to the cash payment that would have
been made had the award been settled in cash.

TIMING OF INCENTIVE AWARD PAYMENTS

The Compensation Committee may determine the timing of the payment of any
incentive awards to be made, if any, provided that no payment for a given
performance year may be made later than March 15 of the calendar year following
the performance year.

TAX TREATMENT OF AWARDS

Incentive award payments will be subject to applicable Federal, State and Local
taxes.

EFFECTIVE DATE OF SALARY

Incentive award payments will be calculated based on salary in effect on
January 1st of the year the payment is made, subject to the provisions noted
below in “Hires, Promotions, Deaths & Last Workday Preceding Retirement.

HIRES, PROMOTIONS, DEATHS & LAST WORKDAY PRECEDING RETIREMENT

Incentive awards for the above actions may be pro-rated throughout the calendar
year based upon the number of months that the action is effective, including
partial months at the discretion of the Compensation Committee.

For example:

Hire—An eligible employee hired on 7/15 may receive 5 months of incentive.



--------------------------------------------------------------------------------

Promotion—An eligible employee who is promoted from one bonus target level to
another on 11/5 may receive a target incentive of the first percentage for 10
months and the second percentage for two months. The calculation of both partial
payouts with be completed using the employee’s base salary as of January 1st of
the payout year regardless of any salary change occurring at the time of the
employee’s promotion.

Death—An incentive award based on four months of earnings may be paid to the
estate of an eligible employee who dies on 4/20.

TERMINATIONS

Except as provided in the discretion of the Compensation Committee or as
otherwise required by applicable law, to be eligible for a payment of an award a
participant must be actively employed by the Company on the date the award is
paid.

LEAVES OF ABSENCE

The Compensation Committee may, in its sole discretion, and consistent with
applicable law, reduce awards in the event that an employee is on a leave of
absence in excess of 30 working days.

Individuals who are receiving long-term disability benefits are no longer active
employees, and therefore, are not eligible to participate in the incentive plan.

MISCELLANEOUS

The Compensation Committee shall have full discretionary authority and control
to administer this Plan. It may interpret the Plan and remedy any ambiguity or
inconsistency in this Plan. Its determinations shall be final and binding on all
parties. Subject to applicable law and the terms of the Equity Plan, the
Compensation Committee may delegate to the Chief Executive Officer and others
senior management such administrative authority as the committee in its
discretion deems appropriate. The Compensation Committee reserves the right to
amend, suspend or terminate this Plan and any award thereunder at any time.

Any incentive awards under this Plan that are settled in Company stock shall be
subject to the terms and conditions of the Company’s 2009 Equity Incentive Plan,
as amended from time to time (the “Equity Plan”) from which all shares awarded
under this Plan shall be issued.

Any incentive award made under this Plan and any resulting payment or delivery
of cash or shares is subject to set-off, recoupment, or other recovery or claw
back as required by applicable law or by any policy of the Company on the claw
back of compensation, as may be amended from time to time.

Nothing contained in the Plan or in the guidelines shall require the Company to
segregate or earmark any cash, shares of stock or other property. Neither the
adoption of the Plan nor its operation shall in any way affect the rights and
power of the Company or of any Subsidiary to dismiss and/or discharge any
employee at any time.

Last updated by the Compensation Committee January 26, 2011